Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-25 are pending.
Claims 1-25 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-5 and 16-20 are directed toward a method (i.e. a process), claims 6-10 and 21-25 are directed toward a system (i.e. machine), and claims 11-15 are directed toward a computer program product (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 6, 11, 16, and 21 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A computer-implemented method comprising: receiving, by one or more processors, patient data of a patient; receiving, by the one or more processors, a selection of a disease outcome; determining, by the one or more processors, a risk score that the patient will experience the selected disease outcome, wherein the determining uses the patient data; generating, by the one or more processors, intervention options based on the patient data and by accessing a medical record data structure stored in a memory; determining, by the one or more processors, an intervention effect for each of the intervention options, wherein the intervention effect changes the risk score; comparing, by the one or more processors, the intervention effects; and providing, by the one or more processors, a recommendation of at least one of the intervention options based on the comparing of the intervention effects”.
The limitations of receiving, patient data of a patient; receiving a selection of a disease outcome; determining a risk score that the patient will experience the selected disease outcome, wherein the determining uses the patient data; generating intervention options based on the patient data and by accessing a medical record data structure; determining an intervention effect for each of the intervention options, wherein the intervention effect changes the risk score; comparing the intervention effects; and providing a recommendation of at least one of the intervention options based on the comparing of the intervention effects, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, determining, generating, comparing, and providing, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claims 6, 11, 16, and 21 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 2-5, 7-10, 12-15, 17-20, and 22-25, include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 6, 11, 16, and 21. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-25 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processor”, “memory”, “computer program instructions”, “computer program product”, and “computer readable storage medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0035]-[0036], [0041]-[0042], and [0162], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “by one or more processors”, “stored in a memory”, “one or more processors”, and “a memory coupled to at least one of the one or more processors and a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform a method” , which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-5, 7-10, 12-15, 17-20, and 22-25 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 6, 11, 16, and 21, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-5, 7-10, 12-15, 17-20, and 22-25 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 6, 11, 16, and 21, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US 20200251213 A1), hereinafter Tran.
Regarding claim 1 Tran teaches a computer-implemented method comprising: receiving, by one or more processors, patient data of a patient ([0033], [0138], [0143], and [0289]); receiving, by the one or more processors, a selection of a disease outcome ([0154], [0263], [0265], and [0348]); determining, by the one or more processors, a risk score that the patient will experience the selected disease outcome, wherein the determining uses the patient data ([0173], [0267], and [0268]); generating, by the one or more processors, intervention options based on the patient data and by accessing a medical record data structure stored in a memory ([0282], [0297], and [0299]); determining, by the one or more processors, an intervention effect for each of the intervention options, wherein the intervention effect changes the risk score ([0268]-[0270] and [0282]); comparing, by the one or more processors, the intervention effects ([0297] and [0397]); and providing, by the one or more processors, a recommendation of at least one of the intervention options based on the comparing of the intervention effects ([0394] and [0397]).
Regarding claim 2 Tran teaches the intervention effects are determined by determining a relative risk reduction of a corresponding intervention option of the intervention options based on medical knowledge related to the corresponding intervention option ([0469] and [0481]-[0484]).
Regarding claim 3 Tran teaches the medical knowledge is obtained from a plurality of pieces of literature or from a plurality of studies; and wherein each of the plurality of pieces of literature or each of the studies is assigned a respective weight or variance when the intervention effect is determined ([0504] and [0507]).
Regarding claim 4 Tran teaches the generating the intervention options comprises: matching, by the one or more processors, the patient data with entries in the medical record data structure, wherein each of the entries stores a specific population information relative to at least one member selected from the group consisting of recorded patient data, a given disease outcome, an intervention measure, and a corresponding relative risk reduction ([0205], [0395], [0396], and [0489]); and mapping, by the one or more processors, intervention options of the matched entries to nodes of an intervention tree that defines relationships among a plurality of intervention options ([0197], [0208]-[0211], and [0214]-[0218]).
Regarding claim 5 Tran teaches at least one of the matched nodes has at least one ancestor node in the intervention tree; and wherein the generating the intervention options is based on the matched nodes and is based on the at least one ancestor node ([0197], [0208]-[0211], and [0214]-[0218]).
Regarding claim 6 Tran teaches a system for evaluation of reduction of disease risk, the system comprising: one or more processors ([0053]); a memory coupled to at least one of the one or more processors; and a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform a method ([0053]) comprising: receiving patient data of a patient ([0033], [0138], [0143], and [0289]); receiving a selection of a disease outcome ([0154], [0263], [0265], and [0348]); determining a risk score that the patient will experience the selected disease outcome, wherein the determining uses the patient data ([0173], [0267], and [0268]); generating intervention options based on the patient data and by accessing a medical record data structure stored in the memory ([0282], [0297], and [0299]); P201905919US0160 of 67determining an intervention effect for each of the intervention options, wherein the intervention effect changes the risk score; comparing the intervention effects ([0268]-[0270] and [0282]); and providing a recommendation of at least one of the intervention options based on the comparing of the intervention effects ([0394] and [0397]).
Regarding claim 7 Tran teaches the intervention effects are determined by determining a relative risk reduction of a corresponding intervention option of the intervention options based on medical knowledge related to the corresponding intervention option ([0469] and [0481]-[0484]).
Regarding claim 8 Tran teaches the medical knowledge is obtained from a plurality of pieces of literature or from a plurality of studies; and wherein each of the plurality of pieces of literature or each of the studies is assigned a respective weight or variance when the intervention effect is determined ([0504] and [0507]).
Regarding claim 9 Tran teaches the generating the intervention options comprises: matching the patient data with entries in the medical record data structure, wherein each of the entries stores a specific population information relative to at least one member selected from the group consisting of recorded patient data, a given disease outcome, an intervention measure, and a corresponding relative risk reduction ([0205], [0395], [0396], and [0489]); and mapping intervention measures in the matched entries to nodes of an intervention tree that defines relationships among a plurality of intervention options ([0197], [0208]-[0211], and [0214]-[0218]).
Regarding claim 10 Tran teaches at least one of the matched nodes has at least one ancestor node in the intervention tree; and P201905919US0161 of 67wherein the generating the intervention options is based on the matched nodes and is based on the at least one ancestor node ([0197], [0208]-[0211], and [0214]-[0218]). wherein the generating the intervention options is based on the matched nodes and is based on the at least one ancestor node ([0197], [0208]-[0211], and [0214]-[0218]).
Regarding claim 11 Tran teaches a computer program product for evaluation of reduction of disease risk, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the program instructions are executable by a processor to cause the processor to perform a method comprising: receiving patient data of a patient ([0033], [0138], [0143], and [0289]); receiving a selection of a disease outcome ([0154], [0263], [0265], and [0348]); determining a risk score that the patient will experience the selected disease outcome, wherein the determining uses the patient data ([0173], [0267], and [0268]); generating intervention options based on the patient data and by accessing a medical record data structure stored in a memory or in the computer program product ([0282], [0297], and [0299]); determining an intervention effect for each of the intervention options, wherein the intervention effect changes the risk score ([0282], [0297], and [0299]); comparing the intervention effects ([0268]-[0270] and [0282]); and providing a recommendation of at least one of the intervention options based on the comparing of the intervention effects ([0394] and [0397]).
Regarding claim 12 Tran teaches the intervention effects are determined by determining a relative risk reduction of a corresponding intervention option of the intervention options based on medical knowledge related to the corresponding intervention option ([0469] and [0481]-[0484]).
Regarding claim 13 Tran teaches the medical knowledge is obtained from a plurality of pieces of literature or from a plurality of studies; and P201905919US0162 of 67wherein each of the plurality of pieces of literature or each of the studies is assigned a respective weight or variance when the intervention effect is determined ([0504] and [0507]).
Regarding claim 14 Tran teaches the generating the intervention options comprises: matching the patient data with entries in the medical record data structure, wherein each of the entries stores a specific population information relative to at least one member selected from the group consisting of recorded patient data, a given disease outcome, an intervention measure, and a corresponding relative risk reduction ([0205], [0395], [0396], and [0489]); and mapping intervention measures in the matched entries to nodes of an intervention tree that defines relationships among the intervention options ([0197], [0208]-[0211], and [0214]-[0218]).
Regarding claim 15 Tran teaches at least one of the matched nodes has at least one ancestor node in the intervention tree; and wherein the generating the intervention options is based on the matched nodes and is based on the at least one ancestor node ([0197], [0208]-[0211], and [0214]-[0218]).
Regarding claim 16 Tran teaches a computer-implemented method comprising: receiving, by one or more processors, patient data of a patient ([0033], [0138], [0143], and [0289]); receiving, by the one or more processors, a selection of a disease outcome ([0154], [0263], [0265], and [0348]); determining, by the one or more processors, a risk score that the patient will experience the selected disease outcome, wherein the determining uses the patient data ([0173], [0267], and [0268]); generating, by the one or more processors, intervention options based on the patient data and by accessing a medical record data structure stored in a memory, wherein the intervention options comprise individual intervention options and at least one combination of intervention options ([0282], [0297], and [0299]); P201905919US0163 of 67determining, by the one or more processors, a reduced risk score achieved by each of the intervention options with respect to the selected disease outcome ([0282], [0297], and [0299]); comparing, by the one or more processors, the reduced risk scores ([0268]-[0270] and [0282]); and providing, by the one or more processors, a recommendation of at least one of the intervention options based on the comparing of the reduced risk scores ([0394] and [0397]).determining, by the one or more processors, a reduced risk score achieved by each of the intervention options with respect to the selected disease outcome ([0282], [0297], and [0299]); comparing, by the one or more processors, the reduced risk scores ([0268]-[0270] and [0282]); and providing, by the one or more processors, a recommendation of at least one of the intervention options based on the comparing of the reduced risk scores ([0394] and [0397]).
Regarding claim 17 Tran teaches obtaining a piece of literature or a study containing quantitative information with respect to medical knowledge ([0504]); and updating the medical record data structure by adding an entry corresponding to the obtained piece of literature or study ([0059] and [0296]).
Regarding claim 18 Tran teaches the patient data includes at least one member selected from the group consisting of: demographic data, a vital sign, a lab test result, and a diagnostic result ([0491] and [0512]).
Regarding claim 19 Tran teaches the generating the intervention options comprises: matching, by the one or more processors, the patient data with nodes of a patient data node graph; matching, by the one or more processors, the selected disease outcome with nodes of a disease outcome relationship graph; and matching, by the one or more processors, the patient data with entries in the medical record data structure ([0211], [0212], and [0527]).
Regarding claim 20 Tran teaches at least one of the matched nodes has at least one ancestor node; and P201905919US0164 of 67wherein the generating the intervention options is based on the matched nodes and is based on the at least one ancestor node ([0197], [0208]-[0211], and [0214]-[0218]).
Regarding claim 21 Tran teaches a system for evaluation of reduction of disease risk, the system comprising: one or more processors; a memory coupled to at least one of the one or more processors ([0053]); and a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform a method comprising: receiving patient data of a patient ([0033], [0138], [0143], and [0289]); receiving a selection of a disease outcome ([0154], [0263], [0265], and [0348]); determining a risk score that the patient will experience the selected disease outcome, wherein the determining uses the patient data ([0173], [0267], and [0268]); generating intervention options based on the patient data and by accessing a medical record data structure stored in the memory, wherein the intervention options comprise individual intervention options and at least one combination of intervention options ([0282], [0297], and [0299]); determining a reduced risk score achieved by each of the intervention options with respect to the selected disease outcome ([0282], [0297], and [0299]); comparing the reduced risk scores ([0268]-[0270] and [0282]); and providing a recommendation of at least one of the intervention options based on the comparing of the reduced risk scores ([0394] and [0397]).
Regarding claim 22 Tran teaches the method further comprises: obtaining a piece of literature or a study containing quantitative information with respect to medical knowledge ([0504]); and updating the medical record data structure by adding an entry corresponding to the obtained piece of literature or study ([0059] and [0296]).
Regarding claim 23 Tran teaches the patient data includes at least one member selected from the group consisting of: demographic data, a vital sign, a lab test result, and a diagnostic result ([0491] and [0512]).
Regarding claim 24 Tran teaches the generating the intervention options comprises: matching the patient data with nodes of a patient data node graph; matching the selected disease outcome with nodes of a disease outcome relationship graph; and matching the patient data with entries in the medical record data structure ([0211], [0212], and [0527]).
Regarding claim 25 Tran teaches at least one of the matched nodes has at least one ancestor node; and wherein the generating the intervention options is based on the matched nodes and is based on the at least one ancestor node ([0197], [0208]-[0211], and [0214]-[0218]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                        


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686